DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tran et al. (US 2013/0161792).
With regard to claim 1, Tran teaches, in Figs 1A-1C, a structure, comprising: a substrate (102) having a base surface (surface at bottoms of 104); and a protruding wall structure (portion of 106 that forms trenches 104) that extends upwards from the base surface of the substrate, the protruding wall structure being a continuous pattern having at least first and second wall regions (see Fig 1C), the first and second wall regions having upper ends above the base surface of the substrate, the base surface defining a periphery of the protruding wall structure (see Fig 1A), wherein a corner of the protruding wall structure is rounded (105).
With regard to claim 2, Tran teaches, in Figs 1A-1C, that the first and second wall regions comprise walls having limited lengths (see Fig 1C).
With regard to claim 3, Tran teaches, in Figs 1A-1C, that walls of the first wall region are disposed along a first direction of the substrate and walls of the second wall region are disposed along a second direction of the substrate (see Fig 1C).
With regard to claim 4, Tran teaches, in Figs 1A-1C, that the first direction and the second direction form a defined angle with each other, and the defined angle is an angle that reduces mechanical stress within the structure ([0027]).
With regard to claim 5, Tran teaches, in Figs 1A-1C, that walls of the first wall region and walls of the second wall region are disposed symmetrically to balance mechanical stress along the first direction and the second direction of the substrate ([0027]).
With regard to claim 6, Tran teaches, in Figs 1A-1C, that the rounded corner falls in a plane that is perpendicular to the base surface of the substrate (see figures).
With regard to claim 7, Tran teaches, in Figs 1A-1C, that the rounded corner falls in a plane that is parallel to the base surface of the substrate (here taking the rounded corners visible in the top down view of Fig 1C).
With regard to claim 8, Tran teaches, in Figs 1A-1C, a multi-layer (108)device in the protruding wall structure, at least one layer (116) of the multi-layer device extending over the rounded corner.
With regard to claim 9, Tran teaches, in Figs 1A-1C, that the multi-layer device comprises one or more structures of: a metal-insulator-semiconductor (MIS) structure, a semiconductor-insulator-semiconductor (SIS) structure, or a metal-insulator-metal (MIM) structure ([0022]).
With regard to claim 10, Tran teaches, in Figs 1A-1C, that the one or more structures are stacked in series (see Fig 1B).
With regard to claim 11, Tran teaches, in Figs 1A-1C, that a space (126) in between the protruding wall structure is partially unfilled.
With regard to claim 12, Tran teaches, in Figs 1A-1C, that the substrate is as an electrode of the multi-layer device ([0026]).
With regard to claim 13, Tran teaches, in Figs 1A-1C, that a curvature radius of the rounded corner is proportional to a thickness of the multi-layer device ([0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2013/0161792).
With regard to claim 14, Tran teach(es) most aspects of the instant invention (see above with regard to claim 13).  However, Tran does not explicitly teach that the curvature radius of the rounded corner is greater than a thickness of an insulator layer of the multi-layer device.  Nonetheless, the skilled artisan would know too that curvature radius would impact the mechanical and electric field stresses ([0019]).
The specific claimed curvature radius, absent any criticality, is only considered to be the “optimum” curvature radius disclosed by Tran that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired [what the variable does], manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the curvature radius of the rounded corner greater than a thickness of an insulator layer of the multi-layer device is used, as already suggested by Tran.
Since the applicant has not established the criticality (see next paragraph) of the curvature radius stated and since these curvature radii are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Tran.
Please note that the specification contains no disclosure of either the critical nature of the claimed curvature radius or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 15, Tran teach(es) most aspects of the instant invention (see above with regard to claim 13).  However, Tran does not explicitly teach that the curvature radius of the rounded corner is greater than double a thickness of an insulator layer of the multi-layer device.  Nonetheless, the skilled artisan would know too that curvature radius would impact the mechanical and electric field stresses ([0019]).
The specific claimed curvature radius, absent any criticality, is only considered to be the “optimum” curvature radius disclosed by Tran that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired [what the variable does], manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the curvature radius of the rounded corner greater than double a thickness of an insulator layer of the multi-layer device is used, as already suggested by Tran.
Since the applicant has not established the criticality (see next paragraph) of the curvature radius stated and since these curvature radii are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Tran.
Please note that the specification contains no disclosure of either the critical nature of the claimed curvature radius or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
As described in §[0032]-[0038] of the present application, because the protruding wall structure extends upward from the base surface of the substrate and is within the periphery of the base surface, the corners of the wall regions can be made rounded. These rounded corners reduces local concentrations of the electrostatic field in the structure resulting in a smooth distribution of electrostatic field magnitude (i.e., reduced peaks).
In contrast, and as specifically mentioned in §[0037] and Fig. 3 of the present application, the structure disclosed in Tran has the trenches etched into and below the surface of the substrate. Such a structure results in corners that are not rounded. See, for example, corner 306 in Fig. 3, and the upper corners of the trenches shown in Fig. 5 which are produced by deep reactive-ion etching such as that disclosed in 4[0032] of Tran.

The Examiner responds:
Tran clearly discusses rounded corners and the reduction of electrical field stresses at [0019].  The claim is directed to the device itself and not the method of manufacture.  As set forth in the rejection above, the Tran reference meets the structural limitations of the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829